         Case 1:19-cr-00460-KMW Document 91 Filed 05/27/21 Page 1 of 1




                                         May 27, 2021


Via CM/ECF

The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

RE:    United States v. Kozel, Case No. 19-cr-460-KMW
       Travel Request

Dear Judge Wood:

      The purpose of this letter is to obtain confirmation of your approval of travel for
Defendant Todd Kozel to Washington D.C., between May 28 and May 31, 2021.

       Mr. Kozel also seeks approval to travel to a home owned by this father outside Harrison,
Idaho from June 12, 2021 to August 10, 2021. During this time, Mr. Kozel will return to New
York as needed to attend doctors’ appointments and follow-up with his medical care.

        Defendant’s pretrial officer, Madalyn Toledo, and Assistant United States Attorney Louis
Pellegrino have indicated that they take no position regarding the request. Ms. Toledo also
indicated that the Defendant has been compliant throughout his supervision.

       We ask that you endorse this letter confirming approval of this domestic travel.

                                            Respectfully submitted,

                                            /s/Kendall B. Coffey
                                            Kendall B. Coffey


cc: Louis Pellegrino, AUSA
    Olga Zverovich, AUSA
    Madalyn Toledo, pre-trial services
